Jordan, Justice.
Appellant was found in contempt of court for failure to pay alimony and child support. This is the second time in the space of one year that appellant has appealed such a finding to this court. See Thompson v. Thompson, 237 Ga. 614 (229 SE2d 421) (1976). In this case, as in the former case, the amount of the arrearage was stipulated, and *52appellant defended on the ground of inability to pay.
Submitted April 29, 1977
Decided May 13, 1977.
John E. Feagin, Jr., M. E. Thompson, Jr., for appellant.
Claude Fulton Brackett, Jr., for appellee.
The burden was on the appellant to show that "his failure to pay is due to a good faith inability to earn income and that he has in good faith exhausted all of the resources at his command in an effort to satisfy the decree.” Brown v. Brown, 237 Ga. 122 (227 SE2d 14) (1976); Fambrough v. Cannon, 221 Ga. 289 (144 SE2d 335) (1965).
Appellant admitted that he had not sought more profitable employment in an effort to meet his obligations under the divorce decree. He also admitted that he owned a paid-for automobile, and had recently purchased a pick-up truck. Appellant also admitted being the owner of various interests in a corporation, a restaurant, and an investment partnership. In view of this evidence we cannot find that the trial court "grossly abused his discretion” in finding the appellant in wilful contempt of court.

Judgment affirmed.


All the Justices concur.